DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-14, and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BEGLE (US 20200290842).
Regarding claims 1 and 12, BEGLE teaches an elevator control unit configured to control the plurality (a plurality of users, see [0057] other users) of the signalization elements of the elevator system, and a mobile terminal device communicatively coupled to the elevator control unit ([0037] The host 2 can subsequently use the communication device 7 for inputting an elevator call, by means of which the elevator system 10 is switched into a visitor operating mode), 
wherein the mobile terminal device is configured to generate to the elevator control unit at least one control signal comprising an instruction to activate the plurality of the signalization elements according to a predetermined activation pattern ([0037] Due to this elevator call, an elevator car 20 is reserved for a ride of the visitor 8 and moved, for example, to a lobby of the building 1), and 
wherein the elevator control unit is configured to activate the plurality of the signalization elements according to the predetermined activation pattern for generating inspection information ([0037] Once the visitor 8 has entered the elevator car 20, the communication device 7 of the host 2 receives a camera recording of the interior of the elevator car 20, which is produced by the camera 24) in response to receiving the at least one control signal ([0037] an elevator call).
	Regarding claims 2 and 13, BEGLE teaches wherein the at least one control signal comprises further an instruction to instruct the elevator system to an inspection state in which the plurality of the signalization elements is configured to be ac-tivated according to the predetermined activation pattern ([0037] Once the visitor 8 has entered the elevator car 20, the communication device 7 of the host 2 receives a camera recording of the interior of the elevator car 20, which is produced by the camera 24).
Regarding claims 3 and 14, BEGLE teaches the mobile terminal device is further configured to generate to the elevator control unit at least one second control signal comprising an instruction to return the elevator system to a normal elevator operation state from the inspection state, and the elevator control unit is configured to return the elevator system to the normal elevator operation state from the inspection state in response to receiving the at least one second control signal ([0066] After the visitor 8 exits the elevator car 20 into the lobby, the host 2 can follow the movement of the visitor 8 out of the building by means of the camera recording. The communication link can be terminated by one of the two parties once the visitor 8 has exited the building 1).
Regarding claims 5 and 16, BEGLE teaches the elevator control unit is configured to activate the plurality of the signalization elements regardless of a location of at least one elevator car travelling inside respective at least one elevator shaft (Fig. 1 and Fig 2, the elevator car 20 works on L1, L2, L3).
Regarding claims 6 and 17, BEGLE teaches wherein the predetermined activation pattern comprises at least one of the following: temporary simultaneous activation of the plurality of the signalization elements, intermittent activation of the plurality of the signalization elements, consecutive activation of the plurality of the signalization elements ([0037] Due to this elevator call, an elevator car 20 is reserved for a ride of the visitor 8 and moved, for example, to a lobby of the building 1. Once the visitor 8 has entered the elevator car 20, the communication device 7 of the host 2 receives a camera recording of the interior of the elevator car 20, which is produced by the camera 24, and [0066] After the visitor 8 exits the elevator car 20 into the lobby, the host 2 can follow the movement of the visitor 8 out of the building by means of the camera recording).
Regarding claims 7 and 18, BEGLE teaches wherein the plurality of signalization elements are light emitting elements ([0016] the communication device of the host is a mobile device (e.g., a smartphone)).
Regarding claims 8 and 19, BEGLE teaches wherein the plurality of signalization elements comprises one or more signalization elements of one or more hall lantern units arranged to a landing, one or more signalization elements of one or more landing call stations arranged to a landing, one or more signalization elements of a car operating panel arranged inside an elevator car, one or more elevator buttons comprising one or more light sources, and/or one or more matrix displays comprising a plurality of light sources (Fig. 2).
Regarding claims 9 and 20, BEGLE teaches the mobile terminal device is one of the following: a mobile phone, a tablet computer, a dedicated mobile device ([0016] the communication device of the host is a mobile device (e.g., a smartphone)).
Regarding claims 10 and 21, BEGLE teaches wherein the mobile terminal device is communicatively coupled to the elevator control unit directly or via an external computing unit ([0037] The host 2 can subsequently use the communication device 7 for inputting an elevator call).
Regarding claim 11, BEGLE teaches wherein the elevator control unit configured to control the plurality of signalization elements directly or indirectly (Fig. 2, the elevator control 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BEGLE (US 20200290842) in view of BORODOW et al.  (US 20150154524).
Regarding claims 4 and 15, BEGLE does not teach the elevator control unit is con- figured to return the elevator system to a normal elevator operation state from the inspection state after a predetermined period of time. BORODOW teaches [0100] Managers can also set time-interval thresholds for disabled tracking notifications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with BORODOW in order to ensure that moments of signal loss (such as in elevators or parking garages) do not generate unnecessary notifications ([0100], BORODOW).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467